—Judgment, Supreme Court, New York County (Joan Sudolnik, J., on dismissal motion; Daniel FitzGerald, J., at jury trial and sentence), convicting defendant of grand larceny in the fourth degree and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant was not denied the right to testify before the Grand Jury, since there is no evidence in the record that the prosecutor received the requisite written notice prior to the filing of the indictment (see, People v Madsen, 254 AD2d 152, lv denied 92 NY2d 1035; People v Crisp, 246 AD2d 84, 86). In any event, the prosecutor afforded defendant an opportunity to testify that was reasonable, given the belated nature of defendant’s oral request, and did not act precipitously in presenting the matter to the Grand Jury (see, People v Clay, 248 AD2d 180, lv denied 92 NY2d 849; People v Ferrara, 99 AD2d 257, 261).
We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.